Motion granted insofar as to dispense with the printing of the records on appeal and to permit both appeals to be heard upon a typewritten record, containing the necessary papers on both appeals, without duplication of typing, but upon printed appellant’s points, on condition that appellant serves one copy of the typewritten record upon the attorney for the respondent and files six copies thereof with this court. The exhibits considered at Special Term need not be typed out at length but the record shall contain a brief description of each exhibit and the original exhibits shall be filed with this court at the time of filing the typewritten record on appeal. The typewritten record and the printed appellant’s points shall be served and filed on or before December 24, 1959 with notice of argument for January 5, 1960, said appeals to be argued or submitted when reached. Concur — Rabin, J. P., M. M. Prank, Valente, McNally and Stevens, JJ.